Citation Nr: 0520559	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  00-13 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee.

3.  Entitlement to service connection for degenerative joint 
disease of the right shoulder, status-post rotator cuff 
repair.

4.  Entitlement to service connection for an adjustment 
disorder.

5.  Entitlement to a rating for bilateral hearing loss 
greater than 20 percent from April 8, 1997, and greater than 
40 percent from June 20, 2000.

(A claim of entitlement to a higher rating for tinnitus will 
be the subject of a separate decision by the Board.)




REPRESENTATION

Appellant represented by:	John H. Morgan, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran's case was remanded for 
additional development in December 2003.  It is again before 
the Board for appellate review.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board that had concluded that no more than a single 10-
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  VA is seeking to have this decision appealed to 
the United States Court of Appeals for the Federal Circuit.  
To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of certain tinnitus claims.  
The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which an application for service connection for 
tinnitus filed prior to June 10, 1999, was denied on the 
basis that the tinnitus was not "persistent" for purposes 
of 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  The veteran's current appeal is affected by this 
stay.  As noted above, once a final decision is reached in 
the Smith case, the Board will adjudicate the pending 
tinnitus issue.

Finally, it should be noted that claims of service connection 
for malaria and for a scar on the palmar surface of the left 
wrist were previously before the Board in December 2003.  The 
RO granted service connection for these disabilities in 
September 2004.  Consequently, further action by the Board on 
these claims is not necessary.


FINDINGS OF FACT

1.  The veteran does not have a low back disability that is 
attributable to an injury or disease in service.

2.  The veteran does not have degenerative joint disease of 
the right knee that is attributable to an injury or disease 
in service.

3.  The veteran does not have degenerative joint disease of 
the right shoulder, status-post rotator cuff repair, that is 
attributable to an injury or disease in service.

4.  The veteran does not have an adjustment disorder that is 
related to service.

5.  Until June 20, 2000, the veteran's bilateral hearing loss 
was manifested by level IV hearing in the right ear, and 
level VIII hearing in the left ear.  

6.  As of June 20, 2000, the veteran's bilateral hearing loss 
was manifested by level VI hearing in the right ear, and 
level IX hearing in the left ear.


CONCLUSIONS OF LAW

1.  The veteran does not have a low back disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 
1154(a), (b), 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 
3.304, 3.307, 3.309 (2004).

2.  The veteran does not have degenerative joint disease of 
the right knee that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1154(a), (b), 5107; 38 C.F.R. § 3.102, 
3.303, 3.304, 3.307, 3.309.

3.  The veteran does not have degenerative joint disease of 
the right shoulder, status-post rotator cuff repair, that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 
1154(a), (b), 5107; 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 
3.309.

4.  The veteran does not have an adjustment disorder that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 
1154(a), (b), 5107; 38 C.F.R. § 3.102, 3.303, 3.304.

5.  A rating in excess of 20 percent for bilateral hearing 
loss, prior to June 20, 2000, is not warranted.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87 
(1998); 38 C.F.R. §§ 4.85, 4.86 (2004). 

6.  A rating in excess of 40 percent for bilateral hearing 
loss, after June 20, 2000, is not warranted.  38 U.S.C.A. § 
1155, 5107; 38 C.F.R. §§ 4.85, 4.86 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from January 1967 to 
January 1969.  His DD 214 reflects that he earned the Combat 
Infantryman Badge (CIB) during his service in the Republic of 
Vietnam.  His military occupational specialty (MOS) was 
listed as an infantryman-indirect fire crewman.  The veteran 
also submitted a copy of a Vietnam Combat Certificate from 
the Commanding General of the 1st Cavalry Division, Air 
Mobile, for the period from June 1967 to June 1968.  He also 
submitted a copy of the award certificate for the Army 
Commendation Medal awarded for heroism in connection with 
military operations against a hostile force in the Republic 
of Vietnam on September 27, 1967.  Finally, the veteran 
submitted a copy of the award certificate for an Air Medal 
for meritorious achievement during the period from June 1967 
to October 1967.

The veteran submitted his claim for disability compensation 
benefits in April 1997.  He said that he was nervous and 
depressed.  He also said that his right arm would swell up as 
a result of shots he was given.  The veteran said that his 
right shoulder was all but useless.  

The veteran submitted a statement from a friend, E. O.  Mr. 
O. said that he had known the veteran for more than 40 years.  
He said that the veteran reported being under stress and 
could not find a cause for his depression.  (The remainder of 
his statement related to issues not on appeal.)  

The veteran also submitted a statement from G. C. Chaney, 
M.D., who listed several diagnoses for the veteran.  The 
pertinent diagnoses included right shoulder impingement 
syndrome, internal derangement of the right knee, and 
osteoarthritis.  No joints were identified in regard to the 
osteoarthritis diagnosis.  Dr. Chaney also stated that the 
veteran was totally and permanently disabled from work.

The veteran' service medical records (SMRs) include an 
October 1966 pre-induction physical examination and medical 
history.  The veteran checked "yes" to having a trick or 
locked knee on his medical history form.  He did not include 
any comments regarding treatment for any type of knee 
disorder.  The examiner included a comment of a weak right 
knee on the history form.  No defect or abnormality was noted 
on the physical examination report.  The veteran made no 
reference to any type of back or right shoulder problems. 

The SMRs contain an x-ray report, dated in April 1967, 
regarding an evaluation of the right knee.  The clinical 
history reported on the form was "old injury" and that the 
veteran said he was told that he had loose cartilage in the 
knee.  The report of the x-ray said that the right knee was 
negative.  There was no clinical entry to accompany the 
request for the x-ray.

The veteran was also seen at sick call in May and June 1967 
for complaints of swelling in both arms where he received 
immunizations.  There was no indication of any permanent 
residual or involvement of the right shoulder joint.  The 
veteran was given a separation examination in December 1968.  
He did not report any back, knee, or right shoulder 
complaints on his medical history form.  The examiner made a 
comment of a "loose body" in 1967.  No defects or 
abnormalities of the back, knee, or right shoulder were noted 
on the physical examination.  The veteran signed a statement 
in January 1969 that he had had no change in his medical 
condition since his December 1968 examination.

Treatment records from Dr. Chaney, dated in March and April 
1997, were received in June 1997.  The records relate 
primarily to treatment for the veteran's residuals of 
malaria.  There is an entry, dated in March 1997, noting that 
the veteran came in to be fitted with a monarch brace.  The 
entry did not indicate which knee was involved, later records 
show that it was the right knee.  The veteran was seen on 
April 17, 1997 for complaints of low back pain.  The veteran 
related that he had twisted his back four days earlier.  The 
assessment was that he most likely had a herniated nucleus 
pulposus of L5-S1.  The veteran was seen again, approximately 
a week later with continued complaints of pain.  A magnetic 
resonance imaging (MRI) test was ordered.  The MRI report, 
dated April 22, 1997, noted that a small herniated L5-S1 disc 
lateralizing to the left was suspected. 

Statements from the veteran's spouse and B. M., were received 
in June and July 1997, respectively.  The veteran's spouse 
said that the veteran's right shoulder troubled him so much 
that he had had surgery.  The other statement addressed 
issues not on appeal.

The veteran was afforded a VA general medical examination by 
a physician assistant (PA) in July 1997.  The veteran said 
that he was involved with heavy mortars during his service in 
Vietnam.  The veteran gave a history of working as an 
electrician for 221/2 years, but he had applied for disability 
in January 1997 because of pain in his right knee and right 
shoulder.  The veteran did not give a history of a specific 
injury in service.  However, he said that he experienced 
difficulty after doing push-ups and stretching motions during 
training.  He said that he sought medical assistance for this 
and had fluid drained from his joint on three occasions.  He 
said that he also had trouble with his right shoulder in 
Vietnam in handling heavy mortar canisters.  The veteran had 
a right rotator cuff repair in April 1994.  The veteran 
further related that he injured his right knee in Vietnam 
when jumping out of a helicopter with a heavy pack and while 
carrying ammunition.  He said that he experienced pain and 
swelling.  The veteran also told the examiner that he injured 
his lower lumbar spine when he jumped out of the helicopter.  
He also said that this was not an isolated jump but that he 
recalled injuring his back and right knee on that occasion.  
X-rays of the right shoulder were interpreted to show minimal 
degenerative interarticular joint disease.  X-rays of the 
lumbosacral spine were said to show narrowing of the L5-S1 
interspace, degenerative interarticular joint disease, and 
osteophytic lipping.  X-rays of the right knee were 
interpreted to show joint mice and degenerative 
interarticular joint disease.  The examiner also noted that 
she had been provided a copy of the April 1997 MRI report.  
There is no indication that she was provided with any 
clinical records to show that the herniated disc was related 
to an April 1997 injury.

The examiner provided diagnoses of post-traumatic arthritis 
of the shoulders, more pronounced on the right, history of 
rotator cuff repair to the right shoulder, degenerative joint 
disease of the knees, most likely of a post-traumatic nature 
subsequent to jumping out of helicopters while in Vietnam, 
and low back pain with evidence of degenerative changes 
likely to have been secondary to numerous traumas to his 
lower lumbar spine received during active duty from jumping 
out of helicopters with heavy packs and ammunition.  The 
examiner also provided a statement wherein she said that the 
veteran sustained injuries to his shoulder, knees, and 
lumbosacral spine during the time he was on active duty.  She 
also said that it was most likely that the veteran's present 
injuries were secondary to trauma received during service.  

The veteran was afforded a VA post-traumatic stress disorder 
(PTSD) examination in July 1997.  The examiner noted that the 
veteran had worked as an electrician for 22 years but quit in 
January 1997 due to pain associated with his right shoulder 
and right knee.  The examiner provided an Axis I diagnosis of 
adjustment disorder with anxiety.  The examiner attributed 
this primarily to the veteran's new vocational disability and 
financial stresses.  He also said that the veteran was having 
some anxiety reaction to the stress of his illness with 
malaria and to his hearing problems.  He said that, in 
particular, this was not related to the veteran's military 
experience.  

The veteran was also provided a VA audiology examination in 
July 1997.  Audiometric testing revealed puretone thresholds 
of 25, 80, 90, and 85 decibels in the left ear, at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  The average 
decibel loss was 70 in the left ear.  The veteran had a 
speech recognition score of 56 percent for the left ear.  The 
veteran had puretone thresholds of 15, 60, 90, and 90 in the 
right ear at the same frequencies for an average decibel loss 
of 64.  The veteran had a speech discrimination score of 80 
percent for the right ear.

The veteran was granted service connection for bilateral 
hearing loss by way of a rating decision dated in October 
1997.  The veteran was assigned a 20 percent disability 
rating, effective from April 8, 1997.  The veteran was denied 
service connection for a low back disability, degenerative 
joint disease (DJD) of the right knee, DJD of the right 
shoulder, status-post rotator cuff repair, and an adjustment 
disorder.

Additional records from Dr. Chaney were associated with the 
claims file.  The records cover a period from September 1996 
to November 1999.  The veteran was treated in April 1999 for 
low back pain.  The remainder of the records do not make any 
further reference to the veteran's low back, and no reference 
to the veteran's right shoulder or right knee.

Treatment records from Mary Breckinridge Hospital, for the 
period from March 1976 to January 1998, were associated with 
the claims file.  The records show that the veteran was seen 
in March 1976 with complaints of right knee pain after 
playing basketball.  The veteran gave a history of an old 
high school injury to the right knee.  The assessment was a 
sprain of the right knee.  The veteran was seen for 
complaints of bilateral shoulder pain in December 1984.  The 
veteran gave a history of intermittent right shoulder pain 
over the previous five years.  He said that he had never 
injured his right shoulder.  The clinical findings did not 
show any identifiable condition.  The veteran was seen for 
complaints of right knee pain in November 1985.  He related 
that he had had similar episodes in the past that usually 
resolved after one day.  He again gave a history of an injury 
to his right knee from high school football.  A December 1985 
entry noted that the veteran gave a history of an injury to 
his right knee 21 years earlier in high school.  He had had 
intermittent discomfort and occasional popping in the knees.  
In the last several months he had persistent problems, 
especially while working as an electrician.  X-rays were said 
to show some medial femoral condylar ridging and some ossific 
debris in the anterior soft tissues of the knee, but no major 
problems were noted.  The veteran was treated for complaints 
of left knee pain in July 1987.  He had started jogging and 
developed knee pain over several days.  There was no 
complaint related to the right knee.  Finally, in November 
1987 the veteran was seen for pain and swelling in the right 
hand and forearm.  He had suffered a pulling sensation the 
day before at work.  The assessment was tendonitis of the 
right wrist extensors.  The remainder of the records did not 
contain any entries relating to the issues on appeal.

Associated with the claims file are VA records relating to 
clinical evaluations of the veteran's hearing for the period 
from November 1998 to July 1999.  The veteran was seen in 
November 1998 to assess his hearing loss and evaluate him for 
new hearing aids.  An audiogram was interpreted to show a 
moderate to severe sensorineural hearing loss in the right 
ear and a mild to severe sensorineural hearing loss in the 
left ear.  The veteran was said to have speech discrimination 
scores of 96 percent in the right ear and 56 percent in the 
left ear.  The veteran was fitted with new hearing aids in 
December 1998.  The remaining entries related to adjusting 
his hearing aids.

The veteran submitted a statement from Dr. Chaney in July 
2000.  Dr. Chaney provided the statement in regard to a 
pending claim involving issues related to herbicide exposure.  
He said that the veteran had dyslipidemia, peripheral 
neuropathy, anxiety, and a chronic skin rash that were 
possibly due to herbicide exposure.  

The veteran submitted statements from himself and his spouse 
in July 2000.  The statements were in support of his 
herbicide exposure claim.  The veteran noted that he had 
arthritis in multiple joints.  His spouse said that he had 
very bad arthritis.

The veteran was afforded a VA audiology examination in June 
2000.  Audiometric testing revealed puretone thresholds of 
50, 85, 95, and 95 decibels in the left ear, at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  The average decibel 
loss was 81 in the left ear.  The veteran had a speech 
recognition score of 36 percent for the left ear.  The 
veteran had puretone thresholds of 20, 65, 90, and 90 in the 
right ear at the same frequencies for an average decibel loss 
of 66.  The veteran had a speech discrimination score of 68 
percent for the right ear.

The veteran submitted authorizations for the release of 
records of four physicians in March 2001.  The RO requested 
records from the identified physicians in May 2001.

Records from J. W. Gilbert, M.D., were received in May 2001.  
The records covered a period from May 1997 to March 2001.  
The records show that the veteran was initially evaluated for 
his low back pain in May 1997.  The April 1997 incident where 
he twisted his back was identified as the onset of the 
problem.  Dr. Gilbert gave a diagnostic impression of L4-L5 
circumferential bulge of the disc and an L5-S1 left lateral 
disc herniation as per the MRI report.  The veteran was 
treated with conservative measures until he had surgery in 
January 2001.  The veteran did not give any history of a back 
injury in service at any time during his treatment by 
Dr. Gilbert.  

Additional records for Dr. Chaney were associated with the 
claims file.  The records related to a period from May 1995 
to April 2001.  Many of the records were duplicates of 
records previously obtained.  The veteran was treated on May 
1, 1995, for complaints of left shoulder and low back pain.  
He had fallen off a ladder and struck his left shoulder and 
low back on a roller.  X-rays of the lumbosacral spine two 
days later were said to be negative for any acute changes.  
The veteran was treated in May 1996 for complaints of right 
knee and right shoulder pain.  X-rays were said to show 
degenerative changes in both joints.  Dr. Chaney saw the 
veteran in January 1997 for complaints of right knee pain.  
He said he thought the veteran had internal derangement 
again.  Entries dated in June and November 2000, 
respectively, noted that the veteran was considering a total 
knee replacement.  

Records from P. Bales, M.D., were received in June 2001.  Dr. 
Bales saw the veteran in August 1999.  The veteran complained 
of right knee pain.  He gave a history of previous 
arthroscopy in 1992.  He was having similar pain.  X-rays of 
the right knee were said to show degenerative arthritis of 
the right knee with valgus collapse and joint space narrowing 
in the lateral compartment.  

The veteran was afforded a VA psychiatric examination in 
December 2001.  The examiner reviewed the results of the July 
1997 PTSD examination.  The examiner provided Axis I 
diagnoses of PTSD and adjustment disorder with depressed 
features secondary to his early retirement and consequent 
large blocks of unstructured activity time.  

The veteran was afforded a VA orthopedic examination in 
December 2001.  The veteran gave a history of developing 
right knee pain in 1992 unrelated to any known history.  He 
subsequently had arthroscopic surgery in 1992.  The veteran 
also said that he had initial symptoms of right shoulder pain 
in 1994 as a result of an unexplained and progressive onset 
unrelated to any known history of trauma or other 
circumstances.  The veteran also related an onset of back 
pain in 1997 that was also unexplained and unrelated to any 
trauma or known circumstances.  The examiner reviewed the 
results of x-rays for the right knee, right shoulder, and 
lumbar spine.  He said x-rays of the right knee showed DJD 
with bilateral compartment vacuum phenomenon.  The right 
shoulder x-rays showed rotator cuff atrophy, and/or tear with 
a high riding humerus.  The lumbar spine x-rays showed 
transitional vertebra with a disc space narrowing and 
spurring at L1.  

The examiner provided impressions of right knee DJD with 
possible metal foreign bodies noted and vacuum phenomenon, 
right shoulder atrophy and/or tear with a high riding 
humerus, and DJD of the lumbar spine.  The examiner noted 
that he had reviewed all the medical records and reports in 
the claims file.  He said that it was unlikely that the 
veteran's current complaints involving the musculoskeletal 
system were caused by any service connection with the 
exception of a fracture of the right index finger.  The 
examiner added that "the reports of both metallic and 
nonmetallic foreign bodies that were present in the 
extremities of the body, an x-ray report could not be 
connected with any service connection based on the 
information reviewed."  

The veteran was also afforded a VA infectious disease 
examination in December 2001.  The results of the examination 
were not pertinent to the issues on appeal.

The veteran's rating for his bilateral hearing loss 
disability was increased to 40 percent by way of a rating 
decision dated in February 2002.  The effective date of the 
increase was established as of the June 20, 2000, VA 
examination.  The veteran was also granted service connection 
for PTSD.  The other issues on appeal remained denied.

The veteran submitted a claim for entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) in July 2002.  He submitted statements from Dr. Chaney 
and Dr. Gilbert in support of his claim in August 2002.  Dr. 
Gilbert noted the veteran's limitation as related to his back 
condition, stemming from his April 1997 injury.  Dr. Chaney 
noted that the veteran had several physical limitations to 
include his back and right knee.  Neither physician made any 
comment relating any current disorder to the veteran's 
military service.

The veteran also submitted additional records from Mary 
Breckinridge Hospital for the period from August 1995 to 
August 2000.  Entries dated in August 2000 noted that the 
veteran suffered an injury to his lower right leg when he was 
struck with a dolly.  X-rays were said to be negative.  The 
physician said that the right knee and ankle joints were 
normal on examination.

The veteran's attorney submitted records from Appalachian 
Regional Healthcare (ARH) in August 2002.  The records 
related to a period of treatment from March 1990 to July 
2001.  The records include the results of a whole body bone 
scan done in April 1990.  The results indicated that the 
veteran had minimal DJD in the right knee.  An x-ray report 
of the right shoulder, from March 1991, noted evidence of a 
healed fracture involving the right mid-clavicle.  There were 
some sclerotic changes in the posterosuperior aspect of the 
proximal humerus.  The changes were said to be suggestive of 
mild degenerative process.  The visualized glenohumeral space 
was unremarkable.  A November 1992 report of hospitalization 
noted that the veteran underwent surgery on his right knee in 
November 1992.  The veteran was treated for an injury that 
occurred three weeks earlier on his job.  There was no 
indication of a prior injury.  The veteran was evaluated for 
right shoulder pain in April 1994.  He gave a three-year 
history of pain that had gotten worse over the previous two 
months.  An April 1994 arthrogram was interpreted to show a 
large, complete rotator cuff tear.  Degenerative joint 
disease involving the acromioclavicular (ACL) joint, with 
mild subclavicular spurring, suggesting possible impingement, 
was also noted.  The veteran underwent surgery to repair the 
rotator cuff tear in April 1994.  There was no mention of any 
injury in service as contributing to the condition.  The 
veteran received postoperative physical therapy for his right 
shoulder.  The remainder of the records were not pertinent to 
the issues on appeal.

The veteran testified at a videoconference hearing before the 
Board in September 2002.  The Board member noted that the 
veteran's claims file had not been provided to her prior to 
the hearing.  The veteran was advised of this and asked if he 
wanted to continue with the hearing.  He elected to continue 
with the hearing.  The veteran testified that he sustained 
one injury during combat when he cut his hand.  The veteran 
testified that he continued to have trouble with his hearing, 
with the left ear worse than the right.  He had hearing aids 
for both ears but wore one only in the left ear.  The Board 
member noted that the veteran was currently rated as 40 
percent disabled for his hearing loss, from June 2000.  He 
was informed that a rating in excess of 20 percent, prior to 
June 2000, would be considered.  Further discussion ensued as 
to whether to continue the hearing because the claims file 
was not available.  The veteran elected to terminate the 
hearing and have another hearing at a later date.

The veteran testified before a different Board member at a 
videoconference hearing in April 2003.  The veteran testified 
that he still had back pain and received treatment from Dr. 
Gilbert.  The veteran further testified that he was an 
ammunition bearer in service and carried a lot of weight.  He 
also testified that he was sometimes required to jump out of 
a helicopter when being transported to different areas.  The 
veteran related that he also continued to have problems with 
his right knee and right shoulder.  The veteran also 
testified that his hearing loss was still a problem.  He said 
that he had hearing aids but that they were sometimes more 
trouble than they were worth.  The veteran said that he felt 
that his right knee and right shoulder problems were both 
related to his walking with heavy weights and jumping out of 
helicopters in service.  The veteran testified that he worked 
for General Motors for 61/2 years and then as a coal miner for 
22 years until he left for reasons of disability in January 
1997.  The veteran said he had been awarded Social Security 
Administration (SSA) disability benefits.  The veteran was 
questioned regarding his claim for service connection for an 
adjustment disorder.  In general his responses related to 
symptoms that could be attributed to his PTSD such as 
flashbacks, nightmares of Vietnam, and thinking of his combat 
experience.  

Records pertaining to the veteran's SSA disability claim were 
received at the RO in July 2004.  The March 1998 
administrative law judge (ALJ) decision found that the 
veteran was disabled as of the date he filed in January 1997.  
The conditions contributing to his disability included 
shortness of breath secondary to coal miner's pneumoconiosis, 
sinusitis, sleep apnea, pain and weakness in the right 
shoulder, status-post rotator cuff repair, post-traumatic 
arthritis of the right knee, back pain secondary to herniated 
disc, L5-1, and bulging disc, L4-L5, bilateral hearing loss 
with hearing aids, hypertension, non-insulin dependent 
diabetes mellitus, and chest pain secondary to 
atherosclerosis and mitral regurgitation.  The Disability and 
Determination Transmittal form listed the primary diagnosis 
as pneumoconiosis and the secondary diagnosis as sinusitis.

Extensive medical records were included in the SSA records.  
The records included treatment records from a number of 
physicians, to include Dr. Chaney.  They also included a 
number of SSA disability examinations.  Finally, VA treatment 
records for the period from March 1991 to July 1997 were 
included.  The VA records included the results of a March 
1991 Agent Orange examination as well as copies of VA 
examination reports from July 1997.

Records from S. Labib, M.D., for the period from November 
1992 to March 1997 were included.  Some of Dr. Labib's 
records were previously included in records from Mary 
Breckinridge Hospital.  The veteran was initially evaluated 
for right knee pain on November 18, 1992.  He gave a history 
of slipping and injuring his right knee 11 days earlier.  The 
veteran gave a history of minor injuries with sports in high 
school but no major trauma to the knee or surgery.  An entry 
dated November 27, 1992, shows that the veteran was status-
post arthroscopy, medial and lateral meniscus tear excision 
as well as chondroplasty and loose body excision.  The 
veteran was seen in January 1993 for complaints of right 
shoulder pain.  He had a history of bursitis.  X-rays at the 
time showed no evidence of calcification or bone pathology.  
Additional records show that the veteran was evaluated in 
April 1994 and determined to have a right rotator cuff tear.  
The veteran was later seen for right knee pain in February 
and March 1997.  

Records from F. Mongiardo, M.D., for the period September 
1994 to January 1996 were included.  They related to 
monitoring of the veteran's hearing status and issuance of 
hearing aids.  However, the records predate the veteran's 
claim for service connection by more than a year and are not 
relevant to his disability status for the period from April 
1997 to the present.

The veteran was given a psychiatric evaluation by J. Eardley, 
M.D., in April 1997.  Dr. Eardley reviewed the veteran's 
multiple physical complaints.  He noted that the veteran 
retired from work in January 1997 because of health and 
doctor recommendation.  The veteran was said to be worried 
about not being able to work.  Dr. Eardley said that the 
veteran did not manifest a psychotic reaction.  He said that 
there may be a functional issue related to the veteran's 
statements that he is depressed.  The diagnosis was 
depressive disorder, by the veteran's statements.  

The veteran was also evaluated by R. Ratliff, M.D., in 
conjunction with his SSA claim in May 1997.  The veteran gave 
a history of injuring his right knee in 1991 or 1992.  He 
injured his back in April 1997.  The veteran's history of 
right rotator cuff tear was also noted.  The only mention of 
the veteran's military service was in conjunction with his 
malaria.  

The veteran was evaluated for his orthopedic complaints by 
C.C. Rutledge, M.D., in November 1997.  Dr. Rutledge noted 
that the veteran reported injuring his right knee at work in 
April 1992.  The veteran further reported injuring his back 
in April 1997.  No specific injury of the right shoulder was 
identified but his 1994 surgery was noted by history.  The 
veteran did not claim that he suffered any injuries to his 
right knee, back, or right shoulder in service.

Duplicate records from Dr. Gilbert for the period of May 1997 
to July 1997 were included in the SSA records.  Duplicate 
records for Dr. Chaney from November 1994 to September 1997 
were also included.  

Records from T. E. Gross, D.C., refer to treatments provided 
from May to July 1997.  The veteran was treated for his low 
back pain.  The etiology of the condition was not addressed.

A December 1997 report prepared by J. E. Myers, M.D., for the 
Kentucky Department of Workers Claims, discussed the 
veteran's back, right knee, and right shoulder conditions.  
However, no nexus to the veteran's military service was noted 
in the report.  

The veteran was afforded a VA orthopedic examination in 
August 2004.  The examiner recorded a history from the 
veteran of onset of problems with the right shoulder in 1994.  
This resulted in surgery for repair of a right rotator cuff 
tear.  The examiner noted that this occurred after service 
and that there was no documented history of acute injury to 
the shoulder in service.  The veteran also said that he 
experienced knee pain in service in 1969.  The examiner noted 
the veteran's arthroscopic surgery in 1992.  In regard to the 
back, the veteran reported that his initial symptoms began in 
1997.  The examiner's pertinent diagnostic impressions were 
right shoulder rotator cuff tear treated with surgical 
repair, right knee DJD, possible loose bodies, and lumbar 
spine degenerative disc disease (DDD).  The examiner also 
noted that he had reviewed the claims file and available VA 
medical records.  It was his opinion that it was unlikely 
that the veteran's complaints, relating to his back, right 
knee, and right shoulder, were related to service, as there 
was no apparent causal relationship.

The veteran was afforded a VA audiology examination in August 
2004.  Audiometric testing revealed puretone thresholds of 
25, 65, 95, and 100 decibels in the right ear, at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  Testing also 
revealed puretone thresholds of 60, 90, 100, and 100 decibels 
in the left ear for the same frequencies.  The average 
decibel losses were 71 in the right ear and 88 in the left 
ear.  The veteran had a speech discrimination score of 84 
percent for the right ear and 56 percent for the left ear.  
The veteran's main complaint was that he felt that he had to 
read lips when there was background noise present.  

Finally, the veteran was afforded a VA infectious disease 
examination in September 2004.  The examination reported did 
not provide any findings that were pertinent to the issues on 
appeal.

II.  Analysis-Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, certain 
chronic diseases, including arthritis and psychoses, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2004).

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's DA Form 20 and his DD 214 show that he was 
awarded a Combat Infantryman Badge (CIB) for his service in 
Vietnam during his period of service from March 1970 to May 
1971.  The CIB is indicative of participation in combat.  
Consequently, if an injury or disease is alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2004).  "Satisfactory evidence" is credible 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

In addition, the veteran was awarded an Air Medal, which is 
evidence of his being transported by helicopter on at least 
the minimum number of missions to earn the medal.  The 
significance of this medal is that it warrants consideration 
in support of the veteran's contentions in that VA is 
required to give due consideration to the places, types, and 
circumstances of his service.  See 38 U.S.C.A. § 1154(a) 
(West 2002); 38 C.F.R. § 3.303(a).  

The veteran has alleged that he suffered injuries to his 
right knee and back during service.  He further alleges that 
he suffered injuries when he was forced to jump from 
transport helicopters while carrying a heavy pack and 
ammunition. 

The veteran's SMRs are negative for any treatment of a right 
knee or back condition during service, especially while 
serving in Vietnam.  The veteran was evaluated for a right 
knee problem in April 1997.  X-rays of the right knee were 
negative at the time.  The Board is aware of the veteran's 
combat status and of the possibility that he was treated in 
the field for his claimed injuries but that the treatment was 
not recorded in his SMRs.  Even giving due consideration to 
the veteran's injuries in the field during combat operations, 
his separation physical examination was negative for any 
complaints or findings associated with any chronic right knee 
or back condition.  

The more compelling evidence is contained in the voluminous 
private medical records associated with the claims file.  The 
veteran's records from Mary Breckinridge Hospital show that 
the veteran was treated in March 1976 for a right knee sprain 
suffered while playing basketball.  He made no mention of any 
problems with his right knee during service.  A December 1985 
entry noted treatment for complaints of right knee pain.  
Again, there was no mention of any right knee problems in 
service.  Additional records, from several sources, noted 
intermittent complaints of right knee pain in succeeding 
years.  However, at no time was there mention by the veteran 
of any right knee problems in service.  The veteran was 
diagnosed with minimal DJD of the right knee by a bone scan 
in April 1990.  The veteran underwent surgery on the right 
knee in November 1992 after suffering a slip injury at work.  
The later records, which continued to document complaints of 
right knee problems, and the discussion of a possible total 
knee replacement, never raised any implication that the 
veteran's right knee problems were related to service.  

In regard to the veteran's back, his SMRs are negative for 
any complaints or treatment.  His private medical records do 
not report any back problems until the veteran suffered the 
twisting injury in April 1997.  The records from Dr. Chaney 
and Dr. Gilbert fully explore the veteran's symptomatology 
and document his treatment up to and through his January 2001 
surgery.  At no time was any mention made of a prior back 
injury in service.  The veteran's symptoms and diagnoses were 
tied to his April 1997 injury.

The veteran also alleges that he suffered problems with his 
right shoulder in service.  He said that he had to have fluid 
drained from the joint on several occasions.  There is no 
evidence of that in his SMRs.  The SMRs do document that the 
veteran had problems of swelling of the shoulder area, not 
the joint, as a result of his reaction to several 
immunizations.  There is no mention of any type of joint-
related problem as a result of these reactions.  The SMRs are 
completely negative for any complaint or treatment for a 
right shoulder joint condition.  

The records from Mary Breckenridge Hospital show that the 
veteran complained of bilateral shoulder pain in December 
1984.  He was said to have a five-year history of right 
shoulder pain at that time that was previously diagnosed as 
bursitis.  The veteran was diagnosed with bursitis and biceps 
tendonitis of the left shoulder at that time.  He said that 
he had never injured his right shoulder.  The veteran was 
treated for swelling in the right forearm and wrist, from an 
injury at work, in June 1987.  A discharge summary from ARH 
noted that the veteran had bursitis of the right shoulder in 
April 1991.  A March 1991 x-ray noted mild degenerative 
changes involving the shoulder.  The veteran later developed 
right shoulder pain in 1994.  The April 1994 operative report 
noted a three-year history of right shoulder pain that had 
worsened over the previous two months.  The right rotator 
cuff tear repair was done at the time.  The physician never 
recorded any history of a prior injury during service.  

Despite the veteran's contentions of injuries to his right 
knee and back during service, and his claim that he developed 
right shoulder problems from doing push-ups and reactions to 
immunizations, the evidence of record does not support his 
claims.  The Board is aware that a favorable opinion was 
provided by the VA general medical examiner at the time of 
the July 1997 VA examination.  However, her opinion was based 
on very limited medical evidence at the time, and appears to 
have been based primarily on the veteran's own account of 
continued problems since service.  

There is no indication that she reviewed the claims file or, 
at least had access to the records from Dr. Chaney for 
review.  She was provided a copy of the April 1997 MRI 
report, and referenced the findings in her own report.  She 
did not make any reference to the obvious information in Dr. 
Chaney's records that the veteran injured his back in April 
1997, and that the results of the April 1997 MRI were related 
to that injury.  Finally, the examiner performing the 
examination was a PA, not a physician.

The veteran was twice examined by a physician in regard to 
his orthopedic claims.  The first time in December 2001, and 
the second time in August 2004.  The same VA physician 
conducted the two examinations.  The physician noted that he 
had reviewed the claims file, which contained a significant 
amount of medical evidence in December 2001, and even more 
evidence in August 2004.  The examiner was able to review the 
July 1997 opinion, the private medical records, and VA 
treatment records.  The examiner concluded, both in December 
2001 and August 2004, that it was unlikely that any of the 
veteran's current right knee, right shoulder, or back, 
conditions were related to service.  This same examiner did 
find that the current symptoms of a left wrist condition were 
related to an injury in service.

The Board finds that the opinions from the VA orthopedic 
examiner to be entitled to greater weight in evaluating the 
veteran's claim.  This is because of the physician's access 
to more complete medical information to form an opinion, and 
the greater medical training and knowledge of the physician, 
as opposed to the PA.  The absence of chronic problems noted 
at the veteran's separation and for years thereafter also 
support the orthopedic examiner's opinion.  In other words, 
the greater weight of the evidence indicates that any 
injuries incurred during service, including during any combat 
service, did not result in chronic disabilities for which 
service connection may now be awarded.  Accordingly, the 
veteran's claim for service connection for a low back 
disability, DJD of the right knee, and DJD of the right 
shoulder, status-post right rotator cuff repair, must be 
denied.

The veteran was granted service connection for PTSD in 
February 2002.  He has continued to pursue service connection 
for an adjustment disorder, from the outset of his claim, as 
a separate disability.  

There is no objective medical evidence to support his claim 
for service connection for an adjustment disorder.  The July 
1997 VA psychiatric examination provided a diagnosis of 
adjustment disorder with anxiety.  However, the examiner 
clearly found that this was not related to the veteran's 
military service.  The examiner said that it was primarily a 
reaction to the veteran's life circumstances relating to his 
overall disability status and his financial status.  The 
December 2001 VA psychiatric examiner, while finding that the 
veteran had PTSD related to service, related the veteran's 
adjustment disorder to his early retirement and consequent 
large blocks of unstructured activity time.  The SSA 
psychiatric examination by Dr. Eardley in April 1997 resulted 
in a diagnosis of depressive disorder by the veteran's 
statements.  The veteran's military service was noted only in 
passing and the veteran's current status was related to his 
circumstances regarding his retirement from work.  

The veteran reported that he has not had any psychiatric 
treatment.  He has provided no other evidence to contradict 
the opinions of the two VA examiners or Dr. Eardley.  Thus, 
there is no basis to establish service connection for an 
adjustment disorder.  The preponderance of the evidence is 
against the claim.

The Board notes that there is no evidence of record to 
demonstrate that the veteran exhibited evidence of arthritis 
to a compensable degree within one year after service.  
Indeed, the evidence of record does not demonstrate arthritis 
of the back, right knee, or right shoulder until many years 
after service.  

In evaluating the veteran's claims for service connection, 
his combat status has been considered, as has the provision 
of 38 U.S.C.A. § 1151(a).  The SMRs contain no evidence to 
support the veteran's claims.  The significant private 
medical records do not show any reference by the veteran that 
his claimed disabilities are related to service, especially 
his combat service.  The objective evidence shows that the 
veteran suffered injuries to right knee and back that are 
totally unrelated to service.  His other complaints, 
particularly in regard to his right shoulder, although not 
related to a specific injury, were not associated with his 
activities in service.  He has been afforded every benefit 
under 38 U.S.C.A. §§ 1154 (a), (b).  He has not provided any 
objective evidence, other than the July 1997 VA examination 
report, to link any current right knee, back, or right 
shoulder disability to his military service.  See Clyburn, 
supra; Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  For 
the reasons set forth above, this report is not of the same 
evidentiary value as the opinions formed by the physician who 
reviewed the file.  The preponderance of the evidence is 
against each claim of service connection.

III.  Analysis-Bilateral Hearing Loss

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  The 
veteran's claim for a higher evaluation for bilateral hearing 
loss is an original claim that was placed in appellate status 
by a notice of disagreement (NOD) expressing disagreement 
with an initial rating award.  As such, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's bilateral hearing loss disability was initially 
rated as 20 percent from April 8, 1997.  His rating was 
increased to 40 percent from June 20, 2000.  Thus, the 
veteran's claim will be evaluated to determine if a rating in 
excess of 20 percent from April 8, 1997, is in order.  
Further, analysis will be undertaken to determine whether a 
rating in excess of 40 percent from June 20, 2000, is 
warranted.  

The Board notes that effective June 10, 1999, VA revised the 
criteria for evaluating Diseases of the Ear and Other Sense 
Organs.  64 Fed. Reg. 25,202-210 (1999) (codified at 38 
C.F.R. §§ 4.85, 4.86, 4.87 (2004)).  However, the changes in 
regulations pertaining to evaluations for hearing loss were 
not significant in regard to this veteran's disability 
ratings.  The Board notes that the RO has had a chance to 
evaluate the veteran's claim under both the new and prior 
rating criteria.  

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
Board notes that the criteria in effect both before and after 
the change establish eleven auditory acuity levels designated 
from I to XI.  Whether viewing the old or new criteria, 
Tables VI and VII as set forth in the regulations are used to 
calculate the rating to be assigned.  See 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (1998); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).  (These tables did not change.  
64 Fed. Reg. 25,202-25,210).  In instances where, because of 
language difficulties, the Chief of the Audiology Clinic or 
other examiner certifies that the use of both puretone 
averages and speech discrimination scores is inappropriate, 
Table VIa is to be used to assign a rating based on puretone 
averages.  38 C.F.R. § 4.85(c) (1998); 38 C.F.R. § 4.85(c) 
(2004).  Under the criteria that became effective in June 
1999, when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2004).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2004)

A review of the July 1997 VA audiometric studies, evaluated 
under the prior regulations, correlates to level IV hearing 
in the right ear and level VIII hearing in the left ear.  See 
38 C.F.R. § 4.87, Table VI (1998).  The combination of the 
two ears corresponds to a 20 percent rating.  See 38 C.F.R. § 
4.87, Table VII, Diagnostic Code 6102 (1998).  (The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).)  

A review of the June 20, 2000, VA audiometric studies, 
evaluated under both the prior and amended regulations, 
correlates to level VI hearing in the right ear and level IX 
hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI 
(1998); 38 C.F.R. § 4.85, Table VI (2004).  The combination 
of the two ears corresponds to a 40 percent rating.  See 38 
C.F.R. § 4.87, Table VII, Diagnostic Code 6104 (1998); Table 
VII, Diagnostic Code 6100 (2004).  

Finally, in evaluating the August 2004 VA audiometric 
studies, under both the prior and amended regulations, the 
results correlate to level III hearing in the right ear and 
level VIII hearing the left ear.  See 38 C.F.R. § 4.85, Table 
VI (1998); 38 C.F.R. § 4.85, Table VI (2004).  The 
combination of the two ears corresponds to a 20 percent 
rating.  See 38 C.F.R. § 4.87, Table VII, Diagnostic Code 
6102 (1998); Table VII, Diagnostic Code 6100 (2004).  
Consequently, the evidence does not suggest that a rating 
greater than 40 percent is warranted since June 20, 2000.

There was no evidence of language difficulties to require a 
rating based on puretone averages.  38 C.F.R. § 4.85(c) 
(1998); 38 C.F.R. § 4.85(c) (2004).  However, the results of 
the August 2004 audiometric testing of the left ear did 
produce results that required consideration of 38 C.F.R. 
§ 4.86(a).  The veteran's puretone thresholds were greater 
than 55 decibels at the four tested levels.  In determining 
the numeric designations derived from Table VIa, however, the 
veteran's left ear remains at a level VIII.  Thus, there is 
no basis to grant a higher rating based on the application of 
38 C.F.R. § 4.86(a) (2004).  

The evidence of record does not support a rating in excess of 
20 percent at any time prior to June 20, 2000.  As noted, 
evaluations for hearing loss are determined by mechanically 
applying the rating criteria to certified test results.  
Lendenmann, supra.  The July 1997 testing results do not 
support a higher rating.  Further, there is no other evidence 
of record to show that the veteran met the criteria for a 
rating in excess of 20 percent prior to June 20, 2000.

The June 20, 2000, VA examination demonstrated that the 
veteran's bilateral hearing loss warranted a higher rating.  
He was granted a rating of 40 percent, effective from the 
date of the examination.  This was the date the increase in 
disability was first able to be determined.  

There is no evidence of record to support a rating in excess 
of 40 percent at any time after June 20, 2000.  The August 
2004 VA audiometric testing actually showed that no greater 
than a 20 percent rating was warranted.  However, no 
reduction of his disability rating was undertaken by the RO.  
Accordingly, the veteran's claim for a rating in excess of 20 
percent prior to June 20, 2000, and a rating in excess of 40 
percent from June 20, 2000, is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a low back, right knee, or right 
shoulder disabilities, adjustment disorder, or higher ratings 
for service-connected bilateral hearing loss.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001).  The Board 
notes that 38 C.F.R. § 3.102 was amended in August 2001, 
effective as of November 9, 2000.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  However, the change to 38 C.F.R. § 3.102 
eliminated the reference to submitting evidence to establish 
a well-grounded claim and did not amend the provision as it 
pertains to the weighing of evidence and applying reasonable 
doubt.  Accordingly, the amendment is not for application in 
this case.

IV.  Veterans Claims Assistance Act of 2000

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)), and the implementing 
regulations codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  There is no outstanding information or 
evidence needed to complete a claim in this case.  The 
veteran filed his claim for service connection for four 
issues and a higher rating for a disability that was service 
connected in October 1997.  The necessary information to 
complete his application for benefits is of record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran's claim was submitted in April 1997, 
approximately three and one-half years prior to the enactment 
of the VCAA.  However, the RO provided a notice letter to the 
veteran outlining the disability claim process in June 1997.  
The letter informed the veteran of what was generally 
required to establish service connection.  He was further 
informed as to what evidence the RO would obtain and what he 
should submit.  He was also informed that the RO would assist 
him in the development of his claim.  

The initial unfavorable determination in this case was by way 
of a rating decision dated in October 1997.

The RO again wrote to the veteran in January 2001.  The 
veteran was informed that the recent change in the law 
required that the RO write to him and explain the types of 
evidence needed to support his claim.  The letter informed 
the veteran of the elements to satisfy in order to establish 
service connection.  He was asked to identify sources of 
evidence the RO could obtain.  He was further informed that 
he could submit lay statements in support of his claim.  He 
was asked to submit his evidence as soon as possible.  

The veteran was again provided notice of the evidence needed 
to substantiate his service connection claims in June 2002.  
He was informed of what the RO would do to assist him in 
developing his claim, what had been done up to that point, as 
well as what evidence he needed to submit.

The Board remanded the veteran's case in December 2003.  One 
purpose of the remand was to provide the veteran with a 
notice that addressed both the service connection issues and 
the higher rating issue on appeal.  The RO wrote to the 
veteran in June 2004 and provided him with the required 
notice.  He was given notice as to the evidence needed to 
substantiate his claims for service connection, as well as 
his claim for a higher rating for his bilateral hearing loss.  
He was also informed as to what evidence was previously 
developed.  The letter clearly informed the veteran of what 
the RO's responsibility was to obtain evidence in the case.  
The letter also informed the veteran that the RO would assist 
him in obtaining evidence that he identified.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the veteran's claim was filed prior to the enactment of 
the VCAA, and the initial unfavorable decision of October 
1997 was clearly issued prior to any VCAA notice.

Despite the timing of the VCAA notice in the case, the 
veteran has still been afforded proper VCAA notice.  The June 
2002 and June 2004 RO letters provided him with the notice 
necessary to substantiate his claim, and to identify 
outstanding evidence.  The letters advised him of his duties 
and those of the RO, and advised him to submit his evidence 
to the RO.  

The veteran has not alleged any adverse effect on his ability 
to support his claim as a result of the timing of the 
complete notice.  As noted above, the veteran's case was 
remanded to allow for the June 2004 notice and to allow for 
the veteran to identify the necessary evidence to 
substantiate his claims.  The veteran was then issued a 
supplemental statement of the case (SSOC) that weighed the 
additional evidence in determining that it was not sufficient 
to establish entitlement to service connection for the issues 
on appeal or a higher rating for service-connected bilateral 
hearing loss.  

The Board finds that the RO's efforts, in total, afforded the 
veteran a "meaningful opportunity to participate effectively 
in the processing of [his] claim by VA" and thus 
"essentially cured the error in the timing of notice."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section sets forth several 
duties for the Secretary in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this case 
there is no outstanding evidence to be obtained, either by VA 
or the veteran.

The RO obtained outstanding VA treatment records and 
associated them with the claims file.  Private records were 
obtained from multiple sources, and submitted by the veteran 
as well.  Records from the SSA were also obtained and 
associated with the claims file.  The veteran was afforded 
multiple VA examinations.  He also testified at two 
videoconference hearings.  His case was remanded in December 
2003 to allow for further development of his case.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for degenerative joint 
disease of the right knee is denied.

Entitlement to service connection for degenerative joint 
disease of the right shoulder, status-post rotator cuff 
repair, is denied.

Entitlement to service connection for an adjustment disorder 
is denied.

A rating in excess of 20 percent for bilateral hearing loss, 
for the period prior to June 20, 2000, is denied.  

A rating in excess of 40 percent for bilateral hearing loss, 
after June 20, 2000, is denied.  



			
	U. R. POWELL	MARK F. HALSEY
     Veterans Law Judge		 	       Veterans Law 
Judge 
Board of Veterans' Appeals		  Board of Veterans' 
Appeals



__________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


